1

2

3

4

5

6                                 UNITED STATES DISTRICT COURT
7                                        DISTRICT OF NEVADA
8                                                   ***
9    ANTHONY PERRY OLIVER,                                Case No. 3:19-cv-00051-LRH-WGC
10                                         Petitioner, ORDER
            v.
11
     STATE OF NEVADA,
12
                                        Respondent.
13

14          Petitioner has filed a pro se petition for writ of habeas corpus relief pursuant to 28 U.S.C.

15   § 2254. The attachments to the petition contain the social security numbers and birth dates of both

16   the victim and the petitioner. These are personal identifiers that must be redacted from filings

17   available on the public docket. L.R. IC 6-1(a). The attachments also include the victim’s medical

18   records and petitioner’s presentence investigation report. The victim has a privacy interest in her

19   medical records, and the PSI is a confidential document. In accordance with the requirements of

20   Kamakana v. City & County of Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006), the Court concludes

21   compelling reasons exist that outweigh the public’s interest in access to judicial records. These

22   documents must also be sealed.

23          The Court will therefore direct the Clerk to seal the petition and its attachments, and

24   petitioner will be directed to file an unsealed amended petition. 1 Petitioner shall attach to the

25   petition only the state court written decisions regarding his judgment of conviction.

26
            1
              Petitioner remains responsible for calculating the applicable statute of limitations. By
27   directing petitioner to file an amended petition, the Court makes no representation or finding that
     the amended petition would not be subject to dismissal as untimely.
28


                                                      1
1           Accordingly, IT IS THEREFORE ORDERED that the Clerk of Court shall SEAL the

2    petition and all its attachments.

3           IT IS FURTHER ORDERED that petitioner shall, within thirty days of the date of this

4    order, file an unsealed amended petition, attaching only the state court written decisions about his

5    conviction. Petitioner shall not re-file the victim’s medical records or any documents containing

6    personal identifiers.

7           Failure to timely comply with this order will result in the dismissal of the petition without

8    prejudice.

9           IT IS SO ORDERED.

10          DATED this 11th day of June, 2019.
11

12                                                        LARRY R. HICKS
                                                          UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                      2
